Shearn, J.
One justice of the Municipal Court has no authority to vacate a judgment entered after a trial before another justice on the ground of irregularities in that trial. Moreover, there was no irregularity in conducting the trial without a stenographer where that was done upon stipulation of both sides. The stipulation was in the interest of economy, and evidently contemplated the waiver of an appeal Dubuc v. Lazell, Dalley & Co., 182 N. Y. 482. I know of no reason why a stipulation in an action in the Municipal Court is not just as binding as a stipulation in an action in any other court.
Order reversed; with ten dollars costs, and judgment reinstated; judgment to be set off against the costs of appeal.
Blitir and Page, JJ., concur.
Order reversed, with ten dollars costs, and judgment reinstated.